DETAILED ACTION
This communication is response to the application filed 03/05/2021. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 24, and 30 are objected to because of the following informalities:  “medium access control control element” recited should be change to “medium access control element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 11-15, 19, 21, 24, 25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0374852 to KHOSHNEVISAN et al. (hereafter Khoshnevisan).
                        
Regarding claim 1, Khoshnevisan discloses a method of wireless communication performed by a first node (see Khoshnevisan, Fig 4; ¶ 0007: a method of wireless communication at a user equipment), comprising: 
determining a grid allocation of single carrier resource blocks (SC-RBs) that defines a plurality of SC-RBs in a time domain and in a frequency domain (see Khoshnevisan, Abstract: resource block allocation for time domain single-carrier waveform processing in new radio (NR). Specifically, in an aspect, a guard band may be allocated for a single-carrier waveform in a time or frequency domain. In another aspect, a resource block may be allocated for a time domain single-carrier waveform; ¶ 0015: determining a resource block allocation for a single-carrier waveform associated with time domain processing. The method further includes configuring data for transmission or reception according to the single-carrier waveform and based on the determined resource block allocation; ¶ 0041: Resource block allocations (i.e. frequency-domain resource allocation) may be determined for time domain implementation of single-carrier waveforms according to one of a number of examples. In one example, a semi-static resource block allocation (e.g., RRC configuration) may be implemented. Specifically, the resource block allocation to the UE may be assigned semi-statically through RRC signaling; ¶ 0047; ¶ 0099); and 
performing, to a second node, a frequency division multiplexed transmission associated with a single carrier waveform using one or more SC-RBs indicated in the grid allocation of SC-RBs (see Khoshnevisan; ¶ 0015 and ¶ 0047: configuring data for transmission or reception according to the single-carrier waveform and based on the determined resource block allocation. The method further includes transmitting or receiving the data according to the single-carrier waveform and the determined resource block allocation to a network entity).   

Regarding claim 2, Khoshnevisan discloses the  method of claim 1, wherein the frequency division multiplexed transmission is an uplink transmission, a downlink transmission, or a sidelink transmission (see Khoshnevisan, ¶ 0038: In one example of guard band allocation, a guard band may always be allocated/assumed for a single-carrier waveform. Besides the allocated resources for downlink and uplink transmissions, a gNB may always ensure sufficient guard band to allow either time domain or frequency domain processing; ¶ 0056: certain UEs 104 may communicate with each other using device-to-device (D2D) communication link 158. The D2D communication link 158 may use the DL/UL WWAN spectrum. The D2D communication link 158 may use one or more sidelink channels, such as a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel (PSCCH) ; ¶ 0119: the one or more single-carrier waveform implementations 800 may include an orthogonal frequency division multiple access (OFDMA) in Long Term Evolution (LTE) uplink 802, a single-carrier frequency division multiple access (SC-FDMA) in Long Term Evolution (LTE) uplink 804, and a single-carrier waveform in time domain implementation 806; ¶ 0055).   

Regarding claim 6, Khoshnevisan discloses the  method of claim 1, wherein the grid allocation of SC-RBs is associated with guard bands in the frequency domain between different allocations of aggregated SC- RBs (see Khoshnevisan, Abstract: resource block allocation for time domain single-carrier waveform processing in new radio (NR). Specifically, in an aspect, a guard band may be allocated for a single-carrier waveform in a time or frequency domain; ¶ 0038: a guard band may always be allocated/assumed for a single-carrier waveform. Besides the allocated resources for downlink and uplink transmissions, a gNB may always ensure sufficient guard band to allow either time domain or frequency domain processing. A node (e.g., UE or gNB) may select either time domain or frequency domain processing in transmission or reception; ¶ 0044: In the examples related to the resource block allocation, different resource block allocations can be associated with different numerologies such as subcarrier spacing (SCS), cyclic prefix (CP)/guard interval (GI) length, and/or guard band).
    
Regarding claim 8, Khoshnevisan discloses the method of claim 1, wherein the grid allocation of SC-RBs is associated with switching time gaps in the time domain between different allocations of aggregated SC- RBs, and wherein the switching time gaps in the time domain are based at least in part on a node capability (see Khoshnevisan, ¶ 0039: a guard band may be allocated based on capability signaling (e.g., from UE to gNB) or RRC, media access control (MAC) control element (CE), or downlink control information (DCI) signaling (e.g., from gNB to UE). A UE may indicate capability of frequency domain or time domain implementation for single-carrier waveform for transmission or reception processing. Further, the gNB may indicate the presence or absence of guard band. Specifically, if the UE indicates time domain only in capability signaling, the guard band may always be assumed; ¶ 0044: In the examples related to the resource block allocation, different resource block allocations can be associated with different numerologies such as subcarrier spacing (SCS), cyclic prefix (CP)/guard interval (GI) length, and/or guard band. Initial resource block allocation may be obtained from coreset configuration obtained from PBCH. Further, temporary switching may allow for a timer-based mechanism for switching back to initial/default resource block allocation. After switching, another command (e.g., either MAC-CE or DCI) can be used for changing RB allocation again (e.g., including switching back). A switching gap may be defined. During the switching gap, a UE/gNB may not be able to send or receive data; ¶ 0045: the switching gap may provide for a change to the resource block allocation (e.g., from a given (first) resource block allocation to a new (second) resource block allocation or vice versa). During the switching gap, the UE may not be able to send or receive; ¶ 0046: the duration may be based on a timer, e.g., when the UE is provided with a new resource block allocation, the UE may switch to the new resource block allocation (e.g., after the gap mentioned above), and may use the new resource block allocation for sending and/or receiving, and once the timer has expired, the UE may go back to the initial resource block allocation (e.g., after the gap mentioned above)).

Regarding claim 11, Khoshnevisan discloses the method of claim 1, wherein an initial SC-RB configuration is predefined or based at least in part on a single sideband bandwidth (see Khoshnevisan, ¶ 0041: Resource block allocations (i.e. frequency-domain resource allocation) may be determined for time domain implementation of single-carrier waveforms according to one of a number of examples. In one example, a semi-static resource block allocation (e.g., RRC configuration) may be implemented. Specifically, the resource block allocation to the UE may be assigned semi-statically through RRC signaling. The semi-static allocation may vary based on the pre-determined pattern via network entity (e.g., gNB) indication. For instance, a resource block allocation (e.g., in terms of a number of resource blocks and locations) may be different in different set of slots; ¶ 0044: In the examples related to the resource block allocation, different resource block allocations can be associated with different numerologies such as subcarrier spacing (SCS), cyclic prefix (CP)/guard interval (GI) length, and/or guard band. Initial resource block allocation may be obtained from coreset configuration obtained from PBCH. Further, temporary switching may allow for a timer-based mechanism for switching back to initial/default resource block allocation; ¶ 0011: the initial resource allocation may be determined from configurations received in PBCH).

Regarding claim 12, Khoshnevisan discloses the method of claim 1, wherein: the grid allocation of SC-RBs is based at least in part on a dynamic configuration using downlink control information or a medium access control element; or the grid allocation of SC-RBs is based at least in part on a semi-static configuration using radio resource control signaling (see Khoshnevisan, ¶ 0039: a guard band may be allocated based on capability signaling (e.g., from UE to gNB) or RRC, media access control (MAC) control element (CE), or downlink control information (DCI) signaling (e.g., from gNB to UE); ¶ 0044: After switching, another command (e.g., either MAC-CE or DCI) can be used for changing RB allocation again (e.g., including switching back)).

Regarding claim 13, Khoshnevisan discloses the method of claim 1, wherein: the first node is a base station or a user equipment (UE); and the second node is a base station or a UE (see Khoshnevisan, ¶ 0038: Besides the allocated resources for downlink and uplink transmissions, a gNB may always ensure sufficient guard band to allow either time domain or frequency domain processing. A node (e.g., UE or gNB) may select either time domain or frequency domain processing in transmission or reception; ¶ 0039: a guard band may be allocated based on capability signaling (e.g., from UE to gNB) or RRC, media access control (MAC) control element (CE), or downlink control information (DCI) signaling (e.g., from gNB to UE); ¶ 0040: a network entity (e.g., gNB) may determine, for a UE, a guard band allocation for a single-carrier waveform associated with at least one of a time domain or frequency domain processing. The network entity may further transmit an indication including the guard band allocation to the UE).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 2.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 6.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 8.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 12.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 14. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 14.

Regarding claim 29, it is rejected for the same reasons as set forth in claims 6 and 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 6 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 10, 16-18, 23, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan in view of US Pub. 2021/0067194 to Takeda et al. (hereafter Takeda).

Regarding claim 3, Khoshnevisan discloses the method of claim 1, Khoshnevisan discloses grid allocation of SC-RBs is associated with frequency domain and time domain (see Khoshnevisan, ¶ 0037) but does not explicitly disclose wherein the grid allocation of SC-RBs is associated with one or more sub-bands in the frequency domain and one or more time periods in the time domain, wherein a time period in the one or more time periods is a slot or a symbol.
However, Takeda discloses wherein the grid allocation of SC-RBs is associated with one or more sub-bands in the frequency domain and one or more time periods in the time domain, wherein a time period in the one or more time periods is a slot or a symbol (see Takeda, ¶ 0165: Resource Blocks (RBs) are resource allocation units of the time domain and the frequency domain, and may include one or a plurality of contiguous subcarriers in the frequency domain. Furthermore, the RB may include one or a plurality of symbols in the time domain or may have the length of one slot, one mini slot, one subframe or one TTI).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the grid allocation of SC-RBs is associated with one or more sub-bands in the frequency domain and one or more time periods in the time domain, wherein a time period in the one or more time periods is a slot or a symbol as taught by Takeda and incorporate it into the system of Khoshnevisan for efficient data transmission in the communication system (see Takeda, ¶ 0009). 

Regarding claim 4, Khoshnevisan discloses the method of claim 1, Takeda inherently disclose wherein the grid allocation of SC-RBs is associated with a carrier or a channel that includes one or more sub-bands (see Takeda, ¶ 0015; ¶ 0041).
Also, Takeda discloses wherein the grid allocation of SC-RBs is associated with a carrier or a channel that includes one or more sub-bands (see Takeda, ¶ 0165: One TTI or one subframe may be each composed of one or a plurality of resource blocks. In this regard, one or a plurality of RBs may be referred to as a Physical Resource Block (PRB: Physical RB), a Sub-Carrier Group (SCG), a Resource Element Group (REG), a PRB pair or an RB pair; ¶ 0166). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Takeda and incorporate it into the system of Khoshnevisan for efficient data transmission in the communication system (see Takeda, ¶ 0009). 

Regarding claim 5, Khoshnevisan discloses the method of claim 1, wherein the one or more SC-RBs associated with the frequency division multiplexed transmission are aggregated SC-RBs, and wherein the aggregated SC-RBs are one or more of: contiguous in time; non-contiguous in time; contiguous in frequency; or non-contiguous in frequency (see Khoshnevisan, ¶ 0037: For resource block allocations, the allocation per user equipment (UE) may be contiguous in a single-carrier waveform. A number of assigned resource blocks (e.g., which may be assigned at a bandwidth quantization level) may be limited depending on the complexity of time domain implementations. Comparatively, frequency domain implementations may be more flexible (e.g., in terms of possible number of resource blocks). Further, an exact location of the limited contiguous resource blocks can be flexible). 
Also, discloses the well-known teaching of wherein the one or more SC-RBs associated with the frequency division multiplexed transmission are aggregated SC-RBs, and wherein the aggregated SC-RBs are one or more of: contiguous in time; non-contiguous in time; contiguous in frequency; or non-contiguous in frequency (see Takeda, ¶ 0027: the future radio communication systems are assumed to support allocation of one or contiguous resource units (e.g., Resource Blocks (RBs)) (contiguous RB allocation or contiguous frequency resource allocation) and/or application of frequency hopping for PUSCH transmission to which the DFT-spread-OFDM waveform is applied. For example, the user terminal allocates a UL signal (e.g., PUSCH signal) to one or plurality of contiguous RBs, applies (or does not apply) frequency hopping to the UL signal, and transmits the UL signal; ¶ 0030; ¶ 0094: SC-FDMA is a single carrier transmission scheme that divides a system bandwidth into a band including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands to reduce an inter-terminal interference).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Takeda and incorporate it into the system of Khoshnevisan for efficient data transmission in the communication system (see Takeda, ¶ 0009).

Regarding claim 10, Khoshnevisan discloses the method of claim 1, but does not explicitly disclose wherein the grid allocation of SC-RBs is associated with an SC-RB hopping pattern, wherein SC-RBs in the grid allocation of SC-RBs that are used for frequency division multiplexed transmissions hop in frequency to different SC- RBs based at least in part on the SC-RB hopping pattern.
However, Takeda discloses wherein the grid allocation of SC-RBs is associated with an SC-RB hopping pattern, wherein SC-RBs in the grid allocation of SC-RBs that are used for frequency division multiplexed transmissions hop in frequency to different SC- RBs based at least in part on the SC-RB hopping pattern (see Takeda, ¶ 0057: the hopping offset indicates, for example, an offset of a second frequency resource (a second band and a second frequency hop) that is a transition destination frequency resource with respect to a first frequency resource (a first band and a first frequency hop) that is a transition destination source frequency source of frequency hopping. A hopping pattern may indicate a transition destination time resource and/or frequency resource. The UE may determine the second frequency resource based on the hopping pattern or the hopping offset; ¶ 0066: The hopping pattern or the hopping offset may be information related to a plurality of transition destination frequency resources of a plurality of frequency hoppings. The UE may determine a plurality of transition destination frequency resources (the second frequency resource and the third frequency resource) based on the hopping pattern or the hopping offset).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Takeda and incorporate it into the system of Khoshnevisan for efficient data transmission in the communication system (see Takeda, ¶ 0009).

Regarding claim 16, it is rejected for the same reasons as set forth in claim 3.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 4.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 10.

Regarding claim 26, it is rejected for the same reasons as set forth in claims 2-4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 2-4.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 30, it is rejected for the same reasons as set forth in claims 10 and 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 10 and 12.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan.
    
Regarding claim 7, Khoshnevisan discloses the method of claim 1, but does not explicitly disclose wherein the grid allocation of SC-RBs is not associated with guard bands in the frequency domain between SC-RBs of a same allocation of aggregated SC-RBs.
However, since Khoshnevisan discloses grid allocation of SC-RBs is associated with guard bands in frequency domain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associated or not associated RBs allocations by associating or not associating with guard bands between RBs having same allocation based on user design preference. One of ordinary skill in the art would have been motivated to perform this teaching to achieve desired design goals of efficient resource allocation.                                                                                                                                                         
Regarding claim 20, it is rejected for the same reasons as set forth in claim 7.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan in view of US Pub. 2019/0327691 to Zhang et al. (hereafter Zhang).

Regarding claim 9, Khoshnevisan discloses the method of claim 1, but does not explicitly disclose wherein the frequency division multiplexed transmission is a first frequency division multiplexed transmission associated with a first panel, and wherein a second frequency division multiplexed transmission is associated with a second panel.
However, Zhang discloses wherein the frequency division multiplexed transmission is a first frequency division multiplexed transmission associated with a first panel, and wherein a second frequency division multiplexed transmission is associated with a second panel (see Zhang, ¶ 0169: scaling down power of a first antenna panel associated with a first uplink transmission, wherein a second antenna panel is associated with a second uplink transmission and the second uplink transmission has a priority that is higher than a priority of the first uplink transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Zhang and incorporate it into the system of Khoshnevisan for efficient resource utilization in the communication system (see Zhang, Preamble).

Regarding claim 22, it is rejected for the same reasons as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0097594 to WANG et al. discloses a resource grid may be used to represent two time slots, each time slot including a resource block (RB). The resource grid is divided into multiple resource elements. For example, a resource block may contain 12 consecutive subcarriers in the frequency domain and 7 consecutive OFDM symbols in the time domain, or 84 resource elements.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464